DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on March 20, 2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 13, 14, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 2008/0320486) in view of Morinville (US 2009/0157445).

With respect to Claim 1, Bose et al. disclose:
receiving, via one or more hardware processors, a request for automating the at least one process; (receiving request to design, deploy and manage automated business processes, Paragraphs 60-62; )
extracting, via the one or more hardware processors, at least one feature associated with the at least one process by defining at least one process definition to obtain a declarative model, (creating a Business Process Instance (declarative model) from a Business Process Definition (process definition) by decomposing (extracting) the plain English description of a business process into its constituent business flows, rules and states (features), Paragraphs 66-68) wherein the at least one feature corresponds to at least one of: (i) metadata, (ii) control information, (iii) parameters, (iv) data entities, (v) security information, (vi) process model, and (vii) user-interaction points subsections; (flows, rules and states (features), Paragraph 68, lines 1-3)
(generating a BPEL4WS program (automation code) based on a given workflow specification (process definition), Paragraph 177)
validating, via the one or more hardware processors, the declarative model of the at least one process with the generated automation code to obtain a process automation package; (BPI model checking tool allows for model checking the correctness of a business process, at both design time and run time (generated automation code), by taking the flow and state specification as the system implementation and checks them against a set of system requirement specifications derived from the original business requirement automatically, Paragraphs 202-204)
Bose et al. do not disclose:
provisioning, via the one or more hardware processors, the declarative model to access the process automation package to obtain a plurality of specific roles associated with the at least one process;
executing, via the one or more hardware processors, the process automation package in a process automation platform, based on the obtained plurality of specific roles to obtain a plurality of states associated with a process execution; and
dynamically monitoring, via the one or more hardware processors, the plurality of states associated with the process execution and triggering at least one action associated with the plurality of states of the process execution in the process automation platform.
However, Morinville disclose:
(providing (provisioning) a content structure (declarative model) comprising a hierarchical organization of subset of the company’s data (process automation package/business process) where certain types of data are accessible only to certain roles within the company, Paragraph 38, lines 15-20)
executing, via the one or more hardware processors, the process automation package in a process automation platform, based on the obtained plurality of specific roles to obtain a plurality of states associated with a process execution; (user submits control requests to access (execute) business processes (process automation package) and based on the role of the requesting user, specific data is available (plurality of states), Paragraph 39, lines 6-21)
and dynamically monitoring, via the one or more hardware processors, the plurality of states associated with the process execution and triggering at least one action associated with the plurality of states of the process execution in the process automation platform. (as a user makes changes (dynamically monitoring) to the information contained in a request (specific business process), further data can be pulled (triggering at least one action) based on the changes, Paragraph 88, lines 1-11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morinville into the teaching of Bose et al. to include provisioning, via the one or more hardware processors, the declarative model to access the process automation package to obtain a plurality of specific roles associated with the at least one process, executing, via the (Morinville, Paragraphs 20 and 21)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Bose et al. further disclose:
	wherein the declarative model comprises of a plurality of sections to specify the process definition. (creating a Business Process Instance (declarative model) from a Business Process Definition (process definition) by decomposing (extracting) the plain English description of a business process into its constituent business flows, rules and states (plurality of sections), Paragraphs 66-68)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Bose et al. further disclose:
wherein the metadata comprises additional process information such as name, description, author, version, and details regarding creation of process. (see Paragraph 71, sample code; Business Process Description specification includes name, description, etc., Paragraph 71)

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Bose et al. do not disclose:
wherein the security information comprises at least one security identifier that defines a plurality of dynamic access levels of the process which can be managed by the process automation platform for a plurality of users.
However, Morinville disclose:
wherein the security information comprises at least one security identifier that defines a plurality of dynamic access levels of the process which can be managed by the process automation platform for a plurality of users. (providing a content structure (security information) comprising a hierarchical organization of subset of the company’s data (process automation package/business process) where certain types of data are accessible only to certain roles within the company (dynamic access levels for a plurality of users), Paragraph 38, lines 15-20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Morinville into the teaching of Bose et al. to include wherein the security information comprises at least one security identifier that defines a plurality of dynamic access levels of the process which can be managed by the process automation platform for a plurality of users in order to automate and increase efficiency of business processes using a hierarchical role structure and limit/restrict access to particular business processes. (Morinville, Paragraphs 20 and 21)

 Claim 10, all the limitations of Claim 1 have been addressed above; and Bose et al. further disclose:
wherein the declarative model comprises information on action of breaking down the at least one process into subsections, (see example BPD specification in Paragraph 71; displays various subsections of the trade negotiation process such as “decide if the two traders are from the same branch” and “decide if one trader’s request matches the interest of another” (subsections)) wherein each subsection maintains a tracking information on process. (each “subsection” must tracks (tracking information) the result of each branch/subsection to determine the next action in the sequence; also each data item in the specification is associated with a secure type tag (tracking information) which indicates the security level in order to make sure that information flow is consistent with the tagged values of blocks and data items, Paragraph 226)

Claims 11, 13, 14, 18 and 20 are system claims corresponding to the method claims above (Claims 1, 3, 4, 8 and 10) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 3, 4, 8 and 10.

Claims 2, 5-7, 9, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 2008/0320486) in view of Morinville (US 2009/0157445) and in further view of Sanghvi et al. (US 2007/0250812).

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Bose et al. and Morinville do not disclose:

	However, Sanghvi et al. disclose:
wherein the process automation package comprises (i) the process definition, and (ii) the process automation code as a single distributable entity. (see Figure 2; package (process automation package) contains the encoding, preferably in declarative, (process automation code) as well as related information such as metadata (process definition), Paragraph 32, lines 1-13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sanghvi et al. into the teaching of Bose et al. and Morinville to include wherein the process automation package comprises (i) the process definition, and (ii) the process automation code as a single distributable entity in order to allow a technology-neutral IT or business process to be encoded into a portable, machine-usable, extensible form to allow different IT systems having the same package to be able to execute the process encoded in the package. (Sanghvi et al., Paragraph 33, lines 5-14)

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Bose et al. and Morinville do not disclose:
wherein the control information comprises supplementary information of the at least one process, including version and details about compatibility of the process automation platform.
However, Sanghvi et al. disclose:
(package includes information such as dependency information on another package, platforms that are required, state components and versions thereof that are needed (version and details about compatibility of the process automation platform), Paragraph 42, lines 14-18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sanghvi et al. into the teaching of Bose et al. and Morinville to include wherein the control information comprises supplementary information of the at least one process, including version and details about compatibility of the process automation platform in order to allow a technology-neutral IT or business process to be encoded into a portable, machine-usable, extensible form to allow different IT systems having the same package to be able to execute the process encoded in the package and to ensure proper execution of the package. (Sanghvi et al., Paragraph 33, lines 5-14)

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Bose et al. and Morinville do not disclose:
wherein the parameters comprise at least one input associated with the at least one process along with at least one of (i) corresponding type, (ii) data restrictions, and (iii) default values.
However, Sanghvi et al. disclose:wherein the parameters comprise at least one input associated with the at least 
(form definition information contains one or more interactive forms for entering (input) and/or viewing information related to the package’s business process wherein the information can define placement of a dropdown box (type) or declare that interface elements will limit (data restrictions) what they display according to a selection choice, Claim 1, lines 10-17 and Paragraph 67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sanghvi et al. into the teaching of Bose et al. and Morinville to include wherein the parameters comprise at least one input associated with the at least one process along with at least one of (i) corresponding type, (ii) data restrictions, and (iii) default values in order to allow for user interaction with the automated business process.

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Bose et al. and Morinville do not disclose:
	wherein the data entities comprise definition of the data entities required for the process automation platform to manage the at least one process.
However, Sanghvi et al. disclose:wherein the data entities comprise definition of the data entities required for the 
process automation platform to manage the at least one process. (artifact definition information includes information defining one or more types of enterprise artifacts that are part of the package’s business process including types of computing devices  and/or software services (data entities) involved in the package’s business process (manage the at least one process), Claim 1, lines 10-17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sanghvi et al. into the teaching of Bose et al. and Morinville to include wherein the data entities comprise definition of the data entities required for the process automation platform to manage the at least one process in order to allow a technology-neutral IT or business process to be encoded into a portable, machine-usable, extensible form to allow different IT systems having the same package to be able to execute the process encoded in the package. (Sanghvi et al., Paragraph 33, lines 5-14)

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Bose et al. and Morinville do not disclose:
wherein the user interaction points subsections defines standard or custom user interfaces to interact with one or more users of the process automation platform at specific points during the execution of the at least one process.
However, Sanghvi et al. disclose:wherein the user interaction points subsections defines standard or custom user 
interfaces to interact with one or more users of the process automation platform at specific points during the execution of the at least one process. (form definition information (user interaction points subsections) contains one or more interactive forms for entering (standard/custom user interfaces) and/or viewing information related to the package’s business process wherein the information can define placement of a dropdown box or declare that interface elements will limit hat they display according to a selection choice (at specific points during execution of the process), Claim 1, lines 10-17 and Paragraph 67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sanghvi et al. into the teaching of Bose et al. and Morinville to include wherein the user interaction points subsections defines standard or custom user interfaces to interact with one or more users of the process automation platform at specific points during the execution of the at least one process in order to allow for user interaction with the automated business process.

Claims 12, 15-17 and 19 are system claims corresponding to the method claims above (Claims 2, 5-7 and 9) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 2, 5-7 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anonsen et al. (US 2004/0181775) discloses business process modeling with role-based security.
Li et al.
Soffer et al. (US 2016/0357526) discloses generating application code from  declarative model file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
June 15, 2021

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191